DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 27 July 2021.  Claim 1-6 are currently pending of which claims 1, 2, 3, 5 and 6 are currently amended.  

Drawings
Acknowledgment is made to Applicant’s claim amendments received 28 July 2021.  The objections to the drawings presented in the Office Action of 17 May 2021 have been withdrawn.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 28 July 2021.  The rejections to the claims presented under 35 USC 103 in the Office Action of 17 May 2021 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2009/0145108 to Koide et al. (Koide).  
As to claim 1, Koide teaches an electrochemical reactor comprising a plurality of plate-shaped members (10) and a plurality of passages defined between the plurality of plate-shaped members (10), wherein each plate-shaped member (10) comprises a cell including an ion conducting solid electrolyte layer (24), an anode layer (20) arranged on a surface of the solid electrolyte layer (24) and a cathode layer (22) arranged on a surface of the solid electrolyte layer (24) at an opposite side to the surface at which the anode layer (20) is arranged (Paragraph 0013; Figure 1).  Koide further teaches that the passages, defined as the pathways between two adjacent plate-shaped members (10), area each faced by one of the anode layers and one of the cathode layers (Paragraph 0013; Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koide as applied to claim 1 above and further in view of US Patent Application Publication No. 2018/0030603 to Beddoes et al. (Beddoes).
As to claims 2-5, Koide teaches the apparatus of claim 1.  However, Koide fails to teach that the plate-shaped members are arranged so that each plate-shaped member is joined to an inner surface of an outer circumferential wall so that each anode layer faces an adjoining cathode layer.
However, Beddoes also discusses electrochemical reactions with plate shaped electrodes forming flow passages and teaches that increased surface area for electrochemical reaction can be achieved in a straightforward, simple and robust manner via providing the plate-shaped members as radial members extending from a central axis to join with an inner surface of an outer cylindrical housing (Paragraph 0214-0219; Figures 22A-E). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Koide by forming the electrochemical reactor with an outer circumferential wall wherein the plate-shaped members are provided radially and joined to an inner surface of the outer circumferential wall in order to form the electrochemical reactor with increased surface area in a straightforward, simple and robust manner as taught by Beddoes.  Thus a formation wherein all of the plate-shaped members are joined to the inner surface of the outer circumferential wall such that each plate-shaped member faces another plate-shaped member at an angle with respect to each other such that each anode layer faces a cathode layer.  

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koide as applied to claim 1 above, and further in view of Foreign Patent Document No. SU 1793008 to Anufriev et al. (Anufriev).
As to claims 2-6, Koide teaches the apparatus of claim 1.  However, Koide fails to teach that the plate-shaped members are arranged so that each plate-shaped member is joined to an inner surface of an outer circumferential wall so that each anode layer faces an adjoining cathode layer.
However, Anufriev also discusses electrochemical reactions with plate shaped electrodes forming flow passages and teaches that the internal volume of the cell body is more effectively utilized, thus providing an efficient and compact design, via providing the plate-shaped members as radial members extending, as viewed in a cross section perpendicular to the flow passages, in two concentric portions, an inner portion (from central rod (6)) to a partition (hollow cylinder (7)), and an outer portion (7)) to an outer cylindrical housing (1)), wherein even spacing between the plate-shaped members ensures more numerous outside plate-shaped members than inside plate-shaped members (Translation, Page 1, Paragraphs 2 and 3; Figure 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Koide by forming the electrochemical reactor with plate-shaped members as radial members extending, as viewed in a cross section perpendicular to the flow passages, in two concentric portions, an inner portion and an outer portion, wherein even spacing between the plate-shaped members ensures more numerous outside plate-shaped members than inside plate-shaped members in order to form the electrochemical reactor with a configuration wherein the cell body is more effectively utilized thus providing an efficient and compact design as taught by Anufriev.  
Thus a formation wherein all of the plate-shaped members are joined to the inner surface of the outer circumferential wall such that each plate-shaped member faces another plate-shaped member at an angle with respect to each other such that each anode layer faces a cathode layer.  

Response to Arguments
Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive.
Applicants argue that Koide fails to meet the limitation that “for all of the passage” both of an anode layer of one plate and a cathode layer of another plate face the passage.  However, as discussed above, the Examiner has interpreted, under the broadest reasonable interpretation as appropriate, the passages as claimed to be defined as only those locations in the cells formed between adjoining plates.  The end locations of Koide can be considered to be separate features from the “plurality of passages” as claimed absent any exclusionary language.
Applicants further argue that, in regards to the rejection of Koide and Beddoes, one of ordinary skill in the art would not have had a reason or motivation to modify what the references do teach in 
Applicants further argue that, Anufriev does not fix the deficiencies of Koide.  However, first, the Examiner does not agree that Koide is deficient.  Second, the Examiner maintains that Anufriev renders obvious two concentric circles of radial plate members in order to achieve a more effectively utilized cell volume, thus even were Koide be found deficient, the Examiner maintains that two concentric circles of radial plate members would meet the claim limitations wherein all passages are faced by an anode layer and a cathode layer of adjoining plate members.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794